OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. § 119(e).  

Information Disclosure Statement
Note the attached PTO-1449 forms submitted with the Information Disclosure Statement filed 23 AUG 2021.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The abstract is acceptable.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (MPEP 606.01).  The title should mention the mixing aspect of the invention.

Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The inquiry during examination is patentability of the invention as the inventor or a joint inventor regards such invention.  If the claims do not particularly point out and distinctly claim that which the inventor or a joint inventor regards as his or her invention, the appropriate action by the examiner is to reject the claims under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989).


Claims 2, 3, 13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

Claims 2 and 3:  Words of degree often cause definiteness problems.  See Seatlle Box Co. v Industrial Crating & Packing, Inc., 731 F.2d 818, 826, 221 USPQ 568, 573 (Fed. Cir. 1984).  Whenever a word of degree impacts the interpretation of a claim, the specification must provide some standard for measuring that degree.  In this instance, the claims terms “flexible” and “rigid” in these claims are relative terms which renders the claims indefinite.  These terms are is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Moreover, it can be argued that any material can be deemed “flexible” if enough deformation force is applied to said material or deemed “rigid” if such force is lacking.  In any event, the walls of the pods in the prior art applied below are deemed capable of being deformed and thus “flexible”.

Claim 13:  “the fluid transport” system lacks antecedent basis.

Claim 17:  “the movable wall portions” lacks antecedent basis.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).
The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000). "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. Inc. v. Union Oil Co. of California, 814 F.2d 628, 631 (Fed. Cir. 1987). 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness."  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  See MPEP 2112.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102  that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TOUREL et al. (US 2017/0304789 A1).
TOUREL et al. discloses a personalized skin care system, comprising a dispensing device 15 that includes at least one wall defining an interior space; a removable cartridge (one of 13 or 14) disposed in the interior space, the removable cartridge containing a skin care active;  a single-use pod (the other of 13 or 14) disposed in the interior space, wherein the single-use pod contains a base ingredient and is in fluid communication with the removable cartridge via channel 3;  and a mixing element 7, wherein the mixing element 7 is configured to mix the active ingredient and the base ingredient together inside the single-use pod without contacting the ingredients; wherein the single-use pod comprises a wall portion that may be flexible     ¶ [0023]; wherein the mixing element 7 mixes the ingredients together by applying pressure to the flexible wall portion [0059] - [0061]; wherein the mixing element 7
may comprises rollers [0033]; wherein the mixing element 7 moves along the length of the single-use pod while applying pressure to the flexible wall portion [0059] - [0061]; 
contains enough skin care active ingredient to formulate between about 5 and 
about 60 doses of personalized skin care composition [0011]; further comprising an 
opening 11 that extends from an outer surface of the dispensing device into the 
interior space, wherein the opening is configured to receive the single-use pod 
from a user; wherein the dispensing device contains between about 2 and about 10 replaceable cartridges, and wherein at least two of the replaceable cartridges contain different skin care actives [0011]; wherein the dispensing device includes a movable wall portion 12 that conceals a dispensing portion of the dispensing device, and wherein the movable wall portion can automatically open via a user to reveal the dispensing area when a personalized skin care composition is ready to be dispensed; wherein the single-use pod is hermetically sealed prior to use [0024]. 
The manner in which the recited device is operated (such as the manner in which the mixing device is manipulated, automatically opening door, and the like) recites no further structure and as held in In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967), "the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself."  See MPEP 2115.   Nevertheless, the publication to TOUREL et al. discloses all of the recited structure irrespective of the 

APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).

Claim Rejections - 35 USC § 103
To determine whether subject matter would have been obvious, "the scope and content of the prior art are to be determined; differences between the prior art and the claims at issue are to be ascertained; and the level of ordinary skill in the pertinent art resolved .... Such secondary considerations as commercial success, long felt but unsolved needs, failure of others, etc., might be utilized to give light to the circumstances surrounding the origin of the subject matter sought to be patented." Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966).
The Supreme Court has noted:
Often, it will be necessary for a court to look to interrelated teachings of multiple patents; the effects of demands known to the design community 

KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740-41 (2007). "Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." (Id. at 1742).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over TOUREL et al. in view of Fuller et al. (US 2016/0052007).
TOUREL et al. does not disclose the recited indicator.  Fuller et al. discloses a dispensing device 10 for skin care compositions that includes an indicator 65.  
It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the device of TOUREL et al. with an indicator as taught by Fuller et al. for the purposes of providing status indicators related to the operation of the device to a user [0056] - [0063].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over TOUREL et al. in view of Ebeling (US 2016/0286938 A1).  
TOUREL et al. does not disclose the recited communication with a remote computer.  Ebeling discloses a production device for skin care compositions that is configured to communicate with a remote computer.  
It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the device of TOUREL et al. with means enabling communication with a remote computer  as taught by Ebeling for the purposes of enabling the device to communicate with a computer network to facilitate selection and ordering of skin care items for a user - see claims 11, 12, and 14 of Eberling.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over TOUREL et al. in view of Kim et al. (US 2003/0196557 A1).  
TOUREL et al. does not disclose the recited identifier.  Kim et al. discloses a device for mixing the contents within a pod 20; the pod 20 including an identifier 24.    
It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the pod in the device of TOUREL et al. with an identifier as taught by Kim et al. for the purposes of enabling the identifier on the pod to be scanned or read to thereby provide information to the system regarding operation of the system as a function of the contents within the pod [0011].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over TOUREL et al. in view of Gray et al. (US 2018/0326626 A1).  
TOUREL et al. does not disclose the recited fluid transport system.  Gray et al. discloses a device for mixing the contents within a pod 400 of multiple pods 402; the contents within the pod 400 being agitated via external rollers 372; the pod being filled with said contents via a fluid transport system 320, 322 with a delivering element 358 or 360 that is inserted into the pod to deliver said contents into said pod 400.  
It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the system of TOUREL et al. with a fluid transport system and a delivering element as taught by Gray et al. for the purposes of enabling the dispensing of substances into the pods which contents are subsequently mixed [0126] - [0142].

Allowable Subject Matter
Claims 19-20 are allowable over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 at telephone number (571) 272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
To check current estimates on how long it will take for a first office action on a patent application by entering an Art Unit or Class and Subclass associated with a current or potential application see:  https://www.uspto.gov/learning-and-resources/statistics/first-office-action-estimator
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have   




/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        
								





17 March 2022